Citation Nr: 1730631	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 30, 2015, and in excess of 20 percent as of December 30, 2015, for a cervical spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:     Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967, from November 1987 to May 1988, and in June 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2010 and October 2013 the Board remanded these claims for further development.

In March 2010, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The October 2013 Board remand specifically requested that the Veteran be scheduled for an examination to determine the current severity of a cervical spine disability.  The instructions provided that the examiner review the claims file and to note the review in the report prior to making an opinion.  In the December 2015 VA examination the examiner indicated that the service medical records, VA treatment records, and remand paperwork were reviewed.  However, there was no indication the claims file in its entirety was reviewed and the examiner specifically indicated that it was not.  

In a July 2016 examination providing a medical opinion on the impact of the disability on the Veteran's ability to work, the Board cannot discern if the examiner reviewed the claims file.  The examiner marked the box indicating that the claims file was reviewed, but some of the language following that box indicating review was struck out, and a box check indicating that VA treatment records were reviewed.  It is unclear what evidence the examiner reviewed.  In addition, the opinion provided is not sufficient to adjudicate the claim.

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither examination noted a review of the Veteran's entire claims file.  The Board also notes that the December 2015 examination did not reconcile the opinion with the July 2010 VA examiner's opinion.  Therefore, the resulting actions are incomplete and do not substantially comply with the October 2013 Board remand.  

Clinical documentation dated after July 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from July 2016 to present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of a cervical spine disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include an electromyogram and nerve conduction studies if appropriate, and all clinical findings should be reported in detail.  If a separate neurological examination is necessary, the examination should be scheduled.  The examination should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The examiner should provide the following:

(a)  In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the cervical spine disability, to include radiculopathy or peripheral neuropathy.  All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service connected disability stated.

(b)  In setting out orthopedic findings, the examiner should conduct range of motion testing of the cervical spine, expressed in degrees.  The examiner should make specific findings as to whether, there is objective evidence of pain on motion, weakness, excess fatigability, incoordination, or on flare up associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine due to pain or any of the other symptoms during flare ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limitation of motion.

(c)  The examiner should indicate whether the Veteran has any ankylosis of the cervical spine, and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable.

(d)  The examiner should state the number of weeks, if any, during the past 12 months, that the Veteran has had incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

(e)  The examiner should provide an opinion concerning the impact of the Veteran's service connected cervical disability on his ability to work and daily living activities.  Opine as to whether the Veteran's service connected cervical spine disability has a marked interference with his employability.  The examiner should reconcile the opinion with the July 2010 VA examiner's opinion.

(f)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

